Citation Nr: 1146528	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from June 1967 to January 1969.  He served overseas for one year and two months.  His military decorations include the National Service Defense Medal, Vietnam Service Medal, Vietnam Campaign Medal, two overseas bars, and the Army Commendation Medal with Device.  His military occupational specialty was a field artillery crewman.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Historically, a January 1974 rating decision granted service connection for residuals of a shell fragment wound of the scalp which was assigned an initital noncompensable disability rating, and denied service connection for headaches, tinnitus, and hearing loss.  Although notified of that decision the Veteran did not appeal.  

After applying to reopend the claim for service connection for hearing loss in July 1981, and after receipt of additional evidence, the Veteran was notified in June 1983 of a rating decision that month which confirmed and continued the denials of service connection for headaches, tinnitus, and hearing loss.   Although notified of that decision the Veteran did not appeal.  

After applying to reopen the claim for service connection for hearing loss in November 1992, and after receipt of additional evidence, the Veteran was notified in May 1993 of a rating decision that month which found that new and material evidence had not been submitted to reopen that claim.  Although notified of that decision the Veteran did not appeal.  

Most recently, the Veteran applied to reopen the claim for service connection for hearing loss in January 2007, and after receipt of additional evidence, in September 2007 the RO found that new and material evidence had not been submitted to reopen that claim.  

In the January 2007 claim the Veteran's service representative stated that a recent CT scan of the Veteran's head had found a "shrapnel or metallic" foreign body in the right posterior parietal lobe and service connection was desired for this.  In this regard, in the September 2007 rating decision which is appealed, the noncompensable rating for residuals of a shrapnel wound was increased to 10 percent, based an a January 2007 CT scan showing a metallic body in the subcutaneous tissue of the right posterior parietal area, thus expanding that grant of service connection to include that retained foreign body.  Also, service connection was granted for tinnitus and assigned an initial 10 percent disability rating.  However, the Veteran's Notice of Disagreement (NOD) was specifically limited to the denial of reopening of the claim for service connection for bilateral hearing loss.  

In October 2009 the Veteran failed to appear at a re-scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The Board finds that new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss but will deferred adjudication of whether, upon de novo review, service connection should be granted for bilateral hearing loss.  

Accordingly, the issue of whether upon de novo review service connection should be granted for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1993 RO decision, of which he was notified that month, denying reopening of a claim for service connection for hearing loss.  

2.  Additional evidence received since the unappealed rating action of May 1993, taken together with evidence previously on file, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The Veteran did not appeal a May 1993 RO decision, of which he was notified that month, denying reopening of a claim for service connection for a hearing loss and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  The additional evidence presented since the rating decision in May 1993 is new and material and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the application to reopen the claim of service connection for bilateral hearing loss is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  Further discussion of VCAA compliance is deferred pending remand of the claim for service connection for bilateral hearing loss.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service incurrence may be presumed for certain chronic diseases, including sensorineural hearing loss, if a sensorineural hearing loss is manifested to a compensable degree within the year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Reopening

The RO most recently denied reopening of a claim for service connection for bilateral hearing loss in May 1993.  The rationale was that the evidence, including the evidence submitted since the last denial in1983, showed that the Veteran had a current hearing loss and was exposed to acoustic trauma during service, his current hearing loss was not shown to be related to inservice exposure to acoustic trauma.  

After the Veteran was notified of the adverse determination in May 1993 and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision, denying the original claim of service connection became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The current application to reopen the claim of service connection for bilateral hearing loss was received at the RO in January 2007. 

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Evidence Previously Considered 

Audiometric testing on examination for entrance into service in November 1966 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5 (20)
-5 (5)
-10 (0)
Not Conducted
25 (30)
Left Ear
0 (15)
-10 (0)
-10 (0)
Not Conducted
45 (50)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

Also, in the medical history questionnaire in conjunction with entrance into active service the Veteran did not complain of having or having had either a hearing loss or tinnitus.  

Audiometric testing on examination for separation from service in January 1969 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
Not Conducted
20
Left Ear
10
10
0
Not Conducted
15

Also, in the medical history questionnaire in conjunction with separation from active service the Veteran did not complain of having or having had either a hearing loss or tinnitus.  

On VA general medical examination in 1974 the Veteran reported that while engaged in artillery during service his ears had been "blown up" resulting in blood and pus and that this occurred in either December 1967 or January 1968.  He also complained of tinnitus and impaired hearing.  On ear, nose, and throat examination he reported that in December 1967 the unexpected firing of a nearby gun had knocked him down, deafening him and causing bleeding from his ears.  He had been offered medical care but declined it.  He had subsequently had intense tinnitus and for four weeks pus had discharged from his ears.  His hearing had gradually improved but the tinnitus persiseted.  It was indicated that an audiogram at service separation had noted a 7 decibels loss in the left ear and a 15 decibel loss in the right ear.  On physical examination he had some retraction of both tympanic membranes as weldl as thickening of the left tympanic membrane and scarring of the right tympanic membrane.  

Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
10
5
Not Tested
55
Left Ear
5
0
5
Not Tested
70

The diagnoses were tinnitus; hearing loss, mainly sensorineural; and residual otitis media, preservice probable and inservice incurrence due to expolsive concussion.  

In a June June 1981 report of a private audiology evaluation it was reported that the Veteran had noticed a gradual decrease in hearing acuity, particularly over the past year.  He had been around big guns in Vietnam and he wondered if this might have caused his problem.  He had had tinnitus since his Vietnam service.  He worked as a school teacher and, basically, was not exposed to any severe noise exposure, although he did hunt in the fall but did not shoot a gun very much.  It was reported that an audiogramhad revealed a high frequency hearing loss with a precipitous drop at 3,000 Hertz, but normal from 500 to 2,000 Hertz.  He might soon need a hearing aid at work.  

The audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
5
40
55
Left Ear
5
5
5
65
65

Private audiometric testing in February 1982 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
15
10
45
65
Left Ear
10
5
10
70
70

In February 1983 a private physician, Dr. R. E. A., reported that he had first seen the Veteran in June 1981 for a hearing loss. He had had a decrease in hearing acuity over the past several years.  He had been around large artillery guns in Vietnam and had been injured.  He had had tinnitus since being in Vietnam.  He presently worked as a school teacher and had had not had any significant noise exposure since discharge from service.  On examination in June 1981, and again in February 1983, had revaled a very precipitous hearing loss at 3,000, 4,000, and 8,000 Hertz.  The had been relatively unchanged between June 1981 and February 1983.  He now had a very significant hering loss which definitely caused difficulty with speech discrimination, and would show a greater hearing loss clinically than would be shown by puretone averaging.  His hearing loss was the typical hearing loss from noise exposure, presumably from being around large guns in Vietnam.  

Private audiometric testing in November 1992 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
10
45
70
Left Ear
5
5
10
75
75

Additional Evidence

The Veteran was hospitalized at the Rome Memorial Hospital in January 2007 for reasons unrelated to his current claim.  It was noted that a CT scan of his hea had shown paranasal sinus disease and shrapnel or metallic foreign body in the subcutaneous tissue of the right posterior parietal lobe which had been present for a long period of time with no problems.  

Private audiometric testing in January 2007 at the Rome Hearing Clinic revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
20
60
75
Left Ear
10
5
35
85
85

A January 2007 report of the (above) testing by a licensed audiologist reflects that the Veteran had a longstanding hearing loss, a spontaneous perforation of the left tympanic membrane, and constant bilateral tinnitus from artillery noise and explosion during his time in military service.  He had noted that his hearing loss was worsening.  Air and bone conduction revaled normal hearing sloping to a profound hearing loss, bilaterally.  Speech reception thresholds were in agreement with pure tone findings.  His speech discrimination scores were fair at 76 percent, bilaterally.  The conclusion was that he had a mild sensorineural hearing loss for speech with a profound sensorineural hearing loss in the higher frequencies, bilaterally.  

On file is a January 2007 prescription form from a physician reflecting that the Veteran had a diagnosis of decreased hearing.  

Also on file are VA outpatient treatment (VAOPT) records from April to August 2007.  This include a May 2007 notation that the Veteran had, in pertinent part, shrapnel in his scalp from a Vietnam mortar blast, and both hearing loss and tinnitus "from above noted events."  In June 2007 amplification for both ears was recommended.  In August 2007 his hearing aids were adjusted.  

Analysis

The additionally received, i.e., new evidence, includes reports of VA outpatient treatment (VAOPT).  However, mere updated VA outpatient records are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  On the other hand, these VAOPT records, particularly the May 2007 VAOPT notation speaks directly to the etiology of the claimed bilateral hearing loss.  That is, the fact that the Veteran now has, and has had for many years, a bilateral high frequency sensorineural hearing loss is undisputed but this additional VAOPT of May 2007, while new, is also material because it relates the Veteran's current bilateral high frequency sensorineural hearing loss to acoustic trauma during military service.  

The additional evidence documents the current existence of hearing loss and the Veteran's statements of having continuously had hearing loss, in addition to his now service-connected tinnitus, since service.  Thus, the additional evidence is new and material because it relates to the unestablished fact necessary to substantiate the claim, i.e., a nexus to military service.  That is, evidence showing the existence of current disability that may be related to an event or injury during service and, so, raises a reasonable possibility of substantiating the claim. 

Additionally, the Board notes that the service-connected residuals of a shell fragment wound of the scalp with retained foreign body was increased from a noncompensable disability rating to a 10 percent disability evaluation.  

This injury is consistent with the reported explosive trauma that the Veteran has stated caused injury to his ears.  Also, service connection for tinnitus has been granted (by the September 2007 rating decision which is appealed), and assigned an initial 10 percent disability evaluation, on the basis of inservice noise exposure.  The current bilateral sensorineural hearing loss is also shown to be consistent with inservice noise exposure.  

As the evidence is new and material, the claim for service connection for bilateral hearing loss is reopened.  


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted. 


REMAND

In a new and material evidence claim, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence sufficient to reopen the claim has been received, the Board is of the opinion that a VA examination which addresses the etiology of the Veteran's well-documented bilateral sensorineural hearing loss is needed to fully adjudicate the claim.

Also, the Veteran should be given the opportunity to provide records, or information which would allow VA to obtain records, of any additional private treatment or evaluation for his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment or evaluation of all private health care providers, VA and private, who have treated or evaluated him for hearing loss since his January 1969 discharge from active service, whose records are not already on file.  

After securing any necessary authorizations, the RO should request copies of all indicated records which have not been previously secured and associate them with the claims folder. 

2.  Schedule the Veteran for a VA audiology examination to determine the nature, etiology, and onset of the Veteran's current bilateral hearing loss.   

The claim folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claim file, particularly service treatment records, and offer comments and an opinion as to whether the bilateral hearing loss that the Veteran now has is at least as likely as not related to inservice noise exposure or any head injury during service.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor.

3.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claim file or, in the alternative, the claim file, must be made available to the examiner for review.  

4.  Thereafter, review the claim file.  If any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, take corrective action before readjudicating the claims.  38 C.F.R. § 4.2. 

5.  After the above action is completed, adjudicate the claim.  If the decision remains adverse to the Veteran, furnished the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


